DETAILED OFFICE ACTION
STATUS OF CLAIM SET 3
Claims 1-20 are reviewed below.
New 		none
Canceled	none
Amended	1, 9, 13, 15
Effective date 12/12/2016

				CLAIM REJECTIONS - 35 USC § 103
The following quotes 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

References are cited in their entirety

Claims 1-2, 4-11 is/are rejected under 35 USC 103 as obvious over Kepecs (US20110082731) in view of Battles (US 20140164084)
CLAIM 1
Kepecs shows
1.    A system comprising:
[Wingdings font/0x9F]one or more communication interfaces (Kepecs Fig 1, 5, 6) 
[Wingdings font/0x9F]one or more processors (Kepecs Fig 1, 5c)
[Wingdings font/0x9F]computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: (Kepecs Fig 1, 6, ¶ 54)
Except for the bracketed [  ], Kepecs shows
[Wingdings font/0x9F]receive, via the one or more communication interfaces (Kepecs Fig 1), transaction data  [ , during the pendency of a transaction after a payment credential has been entered at a point of sale device but prior to an approval of the transaction by a third party payment processing system, from a third party payment processing system ] (Kepecs at least ¶ 24, 27, 33) for a purchase by a user
[Wingdings font/0x9F]determine a user associated with the transaction data (Kepecs at least ¶ 25-27, 40 customer identifier)
[Wingdings font/0x9F]determine that the purchase represented by the transaction data meets or exceeds a criteria of an offer (Kepecs ¶ 26-27)
[Wingdings font/0x9F]cause the one or more communication interfaces to redeem the offer with a third party coupon settlement system (Kepecs ¶ 24-27 provide mechanism by which coupon administrator credit customer identifier, 32-33)
[Wingdings font/0x9F]receive value associated with the offer from the third party coupon settlement system  (Kepecs ¶ 24-27 credit, 32-33 credit redemption amount)
[Wingdings font/0x9F]credit a portion of the value to an account associated with the user (Kepecs ¶ 27, 32-33 credit customer account)

    PNG
    media_image1.png
    747
    616
    media_image1.png
    Greyscale

Except for the bracketed, Kepecs shows the above. 
For the bracketed, see Battles Fig 1-2, 4, ¶ 4-5, 7-8, 17, 19-20, 22, 26, 28, 30-31, 32.
Kepecs (¶ 27, 32, 33, 49, 42, 49, 65, 68) Battles (e.g. ¶ 30) credit an account
during the pendency of a transaction after a payment credential has been entered at a point of sale device but prior to an approval of the transaction by a third party payment processing. It would have been obvious given Kepecs, to consult the works of colleagues in and find Battles teaching during the pendency of a transaction after a payment credential has been entered at a point of sale device but prior to an approval of the transaction by a third party payment processing and combine the two for the advantage of faster, more efficient coupon processing (Battles ¶ 30, real-time). Second, a person having ordinary skill in the art at the time of the invention could have made the Kepecs, Battles combination, which is just a simple arrangement of old elements performing the same function they had been known to perform, yielding no more than what one would expect from that arrangement. KSR at 406. All the claimed elements were known and one skilled in the art could have combined them with no change in their functions to yield predictable results.
CLAIM 2
Kepecs//Battles shows
2.    The system as recited in claim 1, wherein the computer-readable storage media stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to:
[Wingdings font/0x9F]receive payment credentials from a user device associated with the user (Kepec ¶ 40) 
[Wingdings font/0x9F]wherein determining the user is associated with the transaction data is based at least in part on determining the payment credentials are associated with the transaction data (Kepec ¶ 40)
CLAIM 4
Kepecs/Battles shows
4.    The system as recited in claim 1, wherein the 
[Wingdings font/0x9F]offer is a cash back offer (Kepecs ¶ 20-21, 27, 33, 49, 68, 70)

Battles ¶ 17, 20
CLAIM 5
Kepecs/Battles shows
5. The system as recited in claim 1, wherein the offer is associated with at least one of:
[Wingdings font/0x9F]a merchant; a distributor; an item; a unit; a service (Kepecs ¶ 20, 25, 27, 33, 49); or a marketplace (Kepecs Fig 1, 3, ¶ 20-21, 27-30, 39)
CLAIM 8
Kepecs/Battles shows
8.    The system as recited in claim 1, wherein the computer-readable storage media stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to:
[Wingdings font/0x9F]transferring the portion of the value from the account to a third party financial system (Kepecs ¶ 33)
CLAIM 9
Kepecs/Battles shows
9.    A method comprising:
[Wingdings font/0x9F]receiving transaction data from a third party system  (Kepecs at least ¶ 24-27, 33) for a purchase by a user
Except for the underlined, Kepecs shows
[Wingdings font/0x9F]determining a first user from a plurality of users associated with the transaction data  [ , during the pendency of a transaction after a payment credential has been entered at a point of sale device but prior to an approval of the transaction by a third party payment processing system, ] (Kepecs at least ¶ 25-27 customer identifier)
[Wingdings font/0x9F]determining that the purchase represented by the transaction data meets or exceeds a criteria of an offer (Kepecs ¶ 26-27)
[Wingdings font/0x9F]redeeming the offer with a third party coupon settlement system (Kepecs at least ¶ 20-21, 24-27 provide mechanism by which coupon administrator credit customer identifier, 32-33; Kepecs ¶ 20-21, 27, 33, 49, 68, 70)
[Wingdings font/0x9F]receiving value associated with the offer from the third party coupon settlement system (Kepecs ¶ 24-27 credit, 32-33 credit redemption amount; Kepecs ¶ 20-21, 27, 33, 49, 68, 70)
[Wingdings font/0x9F]crediting a portion of the value to a ledger associated with the first user (Kepecs ¶ 24, 27, 32-33 credit customer account)
Except for the bracketed, Kepecs shows the above. For the underlined, see Battles Fig 1-2, ¶ 4-5, 7-8, 17, 19-20, 22, 26, 28, 30-31, 32.
Kepecs (¶ 27, 32, 33, 49, 42, 49, 65, 68) Battles (e.g. ¶ 30) credit an account
It would have been obvious at the time of filing to combine Kepecs, Battles. Kepecs and Battles are analogous prior art, both coupon references. Kepecs already shows a communication interface receiving transaction data and customer can be ID’examiner via credit card, Kepecs ¶ 40, and shows reward associated with pendency, but not the bracketed during the pendency of a transaction after a payment credential has been entered at a point of sale device but prior to an approval of the transaction by a third party payment processing. It would have been obvious given Kepecs, to consult the works of colleagues in and find Battles teaching during the pendency of a transaction after a payment credential has been entered at a point of sale device but prior to an approval of the transaction by a third party payment processing and combine the two for the advantage of faster, more efficient coupon processing (Battles ¶ 30, real-time). Second, a person having ordinary skill in the art at the time of the invention could have made the Kepecs, Battles combination, which is just a simple arrangement of old elements performing the same function they had been known to perform, yielding no more than what one would expect from that arrangement. KSR at 406. All the claimed elements were known and one skilled in the art could have combined them with no change in their functions to yield predictable results.
CLAIM 10
Kepecs/Battles shows
10.    The method as recited in claim 9, wherein the 
[Wingdings font/0x9F]third party system is at least one of a third party payment processing system or a third party point of sale system (Kepecs Fig 1, 2, 4, 5 and corresponding text) as well as Battles at least ¶ 4-5, 7-8,  17, 19-21, Fig 1-2, 4
CLAIM 6
Kepecs/Battles shows the above but not explicit in Kepecs is all of the following
6.    The system as recited in claim 1, wherein the computer-readable storage media stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to:
[Wingdings font/0x9F]receive, via the one or more communication interfaces, stock keeping unit data from a third party point of sale device (Kepecs Fig 3)
[Wingdings font/0x9F]determine that the user associated with the stock keeping unit data (Battles Fig 2-3, ¶ 4-5, 7-8, 17, 19-20, 22, 26, 28, 30-31, 32)
[Wingdings font/0x9F]determine that the stock keeping unit data meets or exceeds a criteria of a second offer (Battles Fig 2-3, ¶ 4-5, 7-8, 17, 19-20, 22, 26, 28, 30-31, 32)
[Wingdings font/0x9F]causing the one or more communication interfaces to redeem the second offer (Battles Fig 2-3, ¶ 4-5, 7-8, 17, 19-20, 22, 26, 28, 30-31, 32 and Kepecs ¶ 27; first second, MPEP 2144.04)
[Wingdings font/0x9F]receive second value associated with the second offer (Battles Fig 2-3, ¶ 4-5, 7-8, 17, 19-20, 22, 26, 28, 30-31, 32 and Kepecs ¶ 27; first second, MPEP 2144.04)
[Wingdings font/0x9F]credit a portion of the second value to the account associated with the user (Battles Fig 2-3, ¶ 4-5, 7-8, 17, 19-20, 22, 26, 28, 30-31, 32 and Kepecs ¶ 27; first second, MPEP 2144.04)
CLAIM 7
Kepecs/Battles/Okerlund shows the above but not explicit in Kepecs is
7.    The system as recited in claim 6, wherein the 
[Wingdings font/0x9F]second offer is associated with an item identifiable in the stock keeping unit data (Battles Fig 2-3, ¶ 4-5, 7-8, 17, 19-20, 22, 26, 28, 30-31, 32)
CLAIM 11
Kepecs/Battles shows the above but not explicit in Kepecs is
11.    The method as recited in claim 9, wherein the 
[Wingdings font/0x9F]transaction data includes stock keeping unit data (Battles ¶ 30-31, and Battles at least ¶ 4-5, 7-8,  17, 19-21, Fig 1-2, 4)

Claims 3 is/are rejected under 35 USC 103 as obvious over Kepecs/Battles in view of Okerlund US PG PUB 2014/0279420
CLAIM 3
Kepecs/Battles shows the above and Kepecs (¶ 27, 32, 33, 49, 42, 49, 65, 68) Battles (e.g. ¶ 30) credits an account but not explicit in Kepecs is
3.    The system as recited in claim 1, wherein the computer-readable storage media stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: 
[Wingdings font/0x9F]send a notification to a user device, the notification to cause the user device to alert the user to the portion of the value credited to the user account (Okerlund at least  ¶ 284, 291, 316)
Both Kepecs (¶ 27, 32, 33, 49, 42, 49, 65, 68) Battles (e.g. ¶ 30) credit an account and that is a notification, but Okerlund is more specific.
   [0291] … IPM may notify the program registrant that an incentive offer has been redeemed
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Kepecs, Okerlund. Theses coupon/offer references are analogous prior art. It would have been obvious to combine them for the advantage of feedback to user when user is notified the credit s/he wanted to accomplish has been received, and the inventive is accomplished (Kepecs ¶ 24, 29) 

Claims 12-14 is/are rejected under 35 USC 103 as obvious over Kepecs/Battles in view of LieBlang US PG PUB 20110047023
CLAIM 12
Kepecs shows the above but but not explicit in Kepecs is 
12.    The method as recited in claim 9, further comprising:
[Wingdings font/0x9F]receiving second transaction data from a second third party system (LieBlang at least Fig 3 and corresponding text, ¶ 53)

    PNG
    media_image2.png
    499
    780
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    566
    710
    media_image3.png
    Greyscale


[Wingdings font/0x9F]determining a second user from the plurality of users associated with the second transaction data (LieBlang Fig 3 and corresponding text, ¶ 53)
[Wingdings font/0x9F]determining that the second transaction data meets or exceeds a criteria of a second offer (Kepecs ¶ 26-27)
[Wingdings font/0x9F]redeeming the second offer with the third party coupon settlement system (Kepecs ¶ 27 provide mechanism by which coupon administrator credit customer identifier, ¶ 32-33)
[Wingdings font/0x9F]receiving second value associated with the second offer from the third party coupon settlement system (Kepecs ¶ 27 credit, 32-33 credit redemption amount)
[Wingdings font/0x9F]crediting a portion of the second value to a ledger associated with the second user (Kepecs ¶ 27, 32-33 credit customer account)
First, second, MPEP 2144.04
And additional third party system is mere duplication (MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Kepecs, LieBlang. The references are analogous prior art. It would have been obvious to combine them since the combination has the advantage of not being restricted to only one third party system.
CLAIM 13
Kepecs/Gilman/Battles/Lieblang shows the above but not explicit in Kepecs is
13.    The method as recited in claim 12, wherein the 
[Wingdings font/0x9F] criteria of the first offer and the criteria of the second offer are different (LieBlang Fig 3 and corresponding text, ¶ 53)
CLAIM 14
Kepecs/Gilman/Battles/Lieblang shows the above but not explicit in Kepecs is
14.    The method as recited in claim 12, wherein the 
[Wingdings font/0x9F]first offer and the second offer are identical (Kepecs at least ¶ 32, Fig 6 and corresponding text) 

Claims 15-17, 20 is/are rejected under 35 USC 103 as obvious over LieBlang US PG PUB 20110047023 in view of Battles (US 20140164084)
CLAIM 15
LieBlang shows
15.    One or more non-transitory computer-readable media having computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations to:
Except for the underlined, Kepecs shows
[Wingdings font/0x9F]receive, via one or more communication interfaces, stock keeping unit , during the pendency of a transaction after a payment credential has been entered at a point of sale device but prior to an approval of the transaction by a third party payment processing system, (LieBlang at least Fig 4 and corresponding text ) data for a purchase by a user from a third party point of sale system (LieBlang at least  Fig 8 and corresponding text)
[Wingdings font/0x9F]determine the user associated with the stock keeping unit data (LieBlang at least  Fig 8 and corresponding text )
[Wingdings font/0x9F]determine that the purchase associated with the stock keeping unit data includes an item that is associated with an offer (LieBlang at least Fig 8 and corresponding text )
[Wingdings font/0x9F]redeem the offer with a third party coupon settlement system (LieBlang at least Fig 8 and corresponding text )
[Wingdings font/0x9F]receive value associated with the offer from the third party coupon settlement system (LieBlang at least  Fig 8 and corresponding text )
[Wingdings font/0x9F]credit a portion of the value to an account associated with the user (LieBlang at least Fig 8 and corresponding text )
For the underlined, see Battles Fig 1-2, 4, ¶ 4-5, 7-8, 17, 19-20, 22, 26, 28, 30-31, 32.
It would have been obvious at the time of filing to combine LieBlang, Battles. LieBlang and Battles are analogous prior art, both coupon references. LieBlang already shows customer can be ID’ed via credit card, Kepecs ¶ 14, and shows communication interface, but not the bracketed during the pendency of a transaction after a payment credential has been entered at a point of sale device but prior to an approval of the transaction by a third party payment processing. It would have been obvious given Kepecs, to consult the works of colleagues in and find Battles teaching during the pendency of a transaction after a payment credential has been entered at a point of sale device but prior to an approval of the transaction by a third party payment processing and combine the two for the advantage of faster, more efficient coupon processing (Battles ¶ 30, real-time). Second, a person having ordinary skill in the art at the time of the invention could have made the Kepecs, Battles combination, which is just a simple arrangement of old elements performing the same function they had been known to perform, yielding no more than what one would expect from that arrangement. KSR at 406. All the claimed elements were known and one skilled in the art could have combined them with no change in their functions to yield predictable results.
CLAIM 16
Lieblang/Battles shows the above and Lieblang shows
16.    The one or more computer-readable media as recited in claim 15, having additional computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations to:
[Wingdings font/0x9F]receive second stock keeping unit data from the third party point of sale system (LieBlang Fig 8-9 and corresponding text; ‘a number of items’ shows second ¶ 68-69; first second, MPEP 2144.04)
[Wingdings font/0x9F]determine the user is associated with the second stock keeping unit data (LieBlang Fig 8-9 and corresponding text; ‘a number of items’ shows second ¶ 68-69; MPEP 2144.04 )
[Wingdings font/0x9F]determine that the second stock keeping unit data includes a second item that is associated with a second offer (LieBlang Fig 8-9 and corresponding text; ‘a number of items’ shows second ¶ 68-69; MPEP 2144.04 )
[Wingdings font/0x9F]redeem the second offer with a second third party coupon settlement system (LieBlang Fig 8-9 and corresponding text; ‘a number of items’ shows second ¶ 68-69; MPEP 2144.04 )
[Wingdings font/0x9F]receive second value associated with the second offer from the second third party coupon settlement system (LieBlang Fig 8-9 and corresponding text; ‘a number of items’ shows second ¶ 68-69; MPEP 2144.04 )
[Wingdings font/0x9F]credit a portion of the second value to the account associated with the user (LieBlang Fig 8-9 and corresponding text; ‘a number of items’ shows second ¶ 68-69; MPEP 2144.04 )
CLAIM 17
Lieblang/Battles shows the above and Lieblang shows
17.    The one or more computer-readable media as recited in claim 16, having additional computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations to:
[Wingdings font/0x9F]storing the first stock keeping unit data and the second stock keeping unit data as data related to the user (LieBlang Fig 8-9 and corresponding text; ‘a number of items’ shows second ¶ 68-69; MPEP 2144.04 )
CLAIM 20
Lieblang/Battles shows
20.    The one or more computer-readable media as recited in claim 15, having additional computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations to:
[Wingdings font/0x9F]receive offer data from one or more merchants (LieBlang at least ¶ 7-8, 39-40) 
[Wingdings font/0x9F]generate the offer based at least in part on the offer data (LieBlang at least ¶ 7-8, 39-40, Fig 10 and corresponding text ) 

Claims 18 is/are rejected under 35 USC 103 as obvious over Lieblang//Battles in view of Whitler (US 20140129443) 
CLAIM 18
Lieblang/Battles shows the above 
18.    The one or more computer-readable media as recited in claim 15, having additional computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations to:
[Wingdings font/0x9F]receive transaction data from the third party payment system (LieBlang Fig 8-9 and corresponding text; ‘a number of items’ shows second ¶ 68-69; MPEP 2144.04 )
[Wingdings font/0x9F]determine the user is associated with the transaction data (LieBlang Fig 8-9 and corresponding text; ‘a number of items’ shows second ¶ 68-69; MPEP 2144.04 )
[Wingdings font/0x9F]determine that the transaction data is associated with a merchant that is associated with a second offer (LieBlang ¶ 5, LieBlang Fig 8-9 and corresponding text; ‘a number of items’ shows second ¶ 68-69; MPEP 2144.04 )
Although LieBlang shows the above not explicit is
[Wingdings font/0x9F]redeem the second offer with a second third party coupon settlement system 
 (Whitler A1 Fig 9-10, redeem payment instrument and provide value for thru one settlement system instead of another)
[Wingdings font/0x9F]receive second value associated with the second offer from the second third party coupon settlement system (Whitler A1 Fig 9-10, redeem payment instrument and provide value for thru one settlement system instead of another)
[Wingdings font/0x9F]credit a portion of the second value to the account associated with the user (Whitler A1 Fig 9-10, redeem payment instrument and provide value for thru one settlement system instead of another)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Whitler, LieBlang for the advantage of redemption and credit of a portion of value. Second, a person having ordinary skill in the art at the time of the invention could have made the combination, which is just a simple arrangement of old elements performing the same function they had been known to perform, yielding no more than what one would expect from that arrangement. KSR at 406. All the claimed elements were known and one skilled in the art could have combined them to yield predictable results.

Claims 19 is/are rejected under 35 USC 103 as obvious over Lieblang/Battles in view of Georgoff US 20150088607
CLAIM 19
19.    The one or more computer-readable media as recited in claim 15, having additional computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations to:
[Wingdings font/0x9F]determine that a second user shared an instance of the offer with the first user based on a chain of title associated with the instance (Georgoff at least ¶ 101)
[Wingdings font/0x9F]credit a second portion of the value to an account associated with the second user (Georgoff at least A1 ¶ 101)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Georgeoff, LieBlang for adding to Lieblang the network externalities of in Georgoff’s sharing of incentive thereby increasing the value reach of Lieblang and the value of the Lieblang system. Second, a person having ordinary skill in the art at the time of the invention could have made the combination, which is just a simple arrangement of old elements performing the same function they had been known to perform, yielding no more than what one would expect from that arrangement. KSR at 406. All the claimed elements were known and one skilled in the art could have combined them to yield predictable results.
RESPONSE TO REMARKS
As to the amendment, see the above new rejection citing Battles.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BREFFNI BAGGOT/Examiner, Art Unit 3681